Citation Nr: 1212247	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  07-32 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 











INTRODUCTION

The Veteran had active service from September 1967 to December 1968.  The Veteran was awarded a Purple Heart and the Vietnam Service Medal, among other distinctions.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  This claim was previously remanded by the Board in July 2010 so that the Veteran could be provided with additional notice on how to develop his claim.  

The Veteran was scheduled for a hearing before a Veteran's Law Judge at the RO in Jackson, Mississippi in September 2009.  However, prior to the date of his scheduled hearing, the Veteran notified VA of his desire to withdraw his requested hearing.  

The Board notes that the Veteran was represented by the Paralyzed Veterans of America (PVA) throughout much of the appeal period.  However, in May 2009, PVA notified VA that they would no longer be able to represent the Veteran.  To date, the Veteran has not appointed any other attorney or Veterans Service Agency as his representative.  

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.







	(CONTINUED ON NEXT PAGE)
FINDINGS OF FACT

1.  The November 1987 rating decision denying the Veteran's claim of entitlement to service connection for PTSD was not appealed and is, therefore, final.  

2.  Evidence received since the November 1987 rating decision qualifies as new and material evidence sufficient to reopen the Veteran's claim.  


CONCLUSIONS OF LAW

1.  The November 1987 rating decision denying the Veteran's claim of entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2011).

2.  New and material evidence has been received and the Veteran's claim of entitlement to service connection for PTSD is reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, by reopening the Veteran's claim, the Board is granting in full this aspect of the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  



Relevant Laws and Regulations

The RO has declined to reopen the Veteran's claim for failure to submit new and material evidence on a number of occasions since receipt of his claim in July 2006.  Irrespective of these actions, the Board must decide whether the Veteran has submitted new and material evidence to reopen this claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board decisions which are unappealed become final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans, 9 Vet. App. at 273.  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Facts and Analysis

The record reflects that the Veteran was previously denied service connection for PTSD because the requirements for a diagnosis of PTSD were not shown by the evidence of record.  Therefore, for the evidence to be material in this case, it must address this unestablished fact.  

With that having been said, the Board finds that new and material evidence sufficient to reopen a claim of entitlement to service connection for PTSD has been submitted to VA.  According to an August 1988 VA psychiatric in-patient record, the Veteran suffered from minor persecutory delusions and some hallucinations in the form of fixed scenes from Vietnam.  However, PTSD was not diagnosed at this time, but rather an intermittent explosive disorder and an organic personality syndrome.  

The Veteran was also afforded an examination for determining the need for regular aid and attendance in August 2006.  According to this examination report, PTSD was one of the disorders that the Veteran currently suffered from.  A June 2008 VA outpatient treatment record also notes that the Veteran had some subthreshold symptoms of PTSD.  

The Veteran was also afforded a VA examination for his claimed PTSD in December 2006.  The examiner concluded that the Veteran suffered from a mood disorder due to his general medical condition (traumatic brain injury).  The examiner also noted that the Veteran did not meet the full DSM-IV criteria for PTSD.  The examiner explained that while the Veteran clearly suffered a significant life threatening trauma while in Vietnam, he did not have any PTSD symptoms until his memories were triggered by his recent evaluation of July 2006.  The Board must point out that this medical opinion is of questionable probative value, as the record clearly contains a medical record dated March 1987 in which the Veteran was found to meet the criteria for a diagnosis of PTSD.  

The Board concludes that the above evidence qualifies as new and material evidence sufficient to reopen the Veteran's claim.  The diagnosis of PTSD in August 2006 directly relates to an unestablished fact necessary to substantiate the claim.  Again, for the purpose of determining whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus, 3 Vet. App. at 513.  Likewise, the evidence of subthreshold PTSD symptomatology, along with the finding of Vietnam related hallucinations in August 1988, adds further support to the unestablished facts necessary to substantiate the claim.  As such, the Veteran's claim of entitlement to service connection for PTSD is reopened.  


ORDER

New and material evidence having been received, the Veteran's claim of entitlement to service connection for PTSD is reopened.  


REMAND

The Veteran contends that he is entitled to service connection for PTSD.  Regrettably, an additional remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Initially, the Board notes that it is not clear from the evidence of record whether the Veteran suffers from a psychiatric disorder in addition to his mood disorder.  Service connection for a mood disorder was granted in the January 2007 rating decision.  Therefore, it is possible that the Veteran is already being compensated for the symptomatology he has personally associated with PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a claimant seeks service connection for the symptoms of a disability, regardless of how those symptoms are diagnosed or labeled).  

Despite the above, however, the record does reflect that the Veteran's claim of PTSD has continued to be developed as though it were an entirely separate and distinct disability.  The record does suggest that since filing his claim, the Veteran has been noted to at least have "subthreshold" symptomatology of PTSD.  As such, the Veteran should be scheduled for another VA psychiatric examination to determine whether he suffers from any psychiatric disorder, to include PTSD, that is separate and distinct from his already-service-connected mood disorder.  A complete rationale must be provided for all opinions offered.  

The Board recognizes that the Veteran was already afforded a VA examination in December 2006 in which it was determined that the only psychiatric disorder associated with him was a mood disorder.  However, as already discussed in the previous section, the examiner based his opinion that the Veteran did not meet the full DSM-IV criteria for PTSD in part on the fact that he did not have any PTSD symptoms until his memories were triggered by his recent evaluation of July 2006.  However, the record clearly contains a medical record dated March 1987 in which the Veteran was found to meet the criteria for a diagnosis of PTSD, suggesting that he in fact exhibited symptomatology long before 2006.  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

In addition, the most recent record of VA medical treatment is from March 2009.  All relevant records prepared since this time should be obtained and incorporated into the claims file.   



Accordingly, the case is REMANDED for the following action:

1.  The RO/Appeals Management Center (AMC) should obtain all relevant records of VA medical treatment prepared since March 2009.  All records that are obtained must be incorporated into the Veteran's claims file.  

2.  The Veteran should also be scheduled for a VA examination before an appropriate specialist regarding his claimed PTSD.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review upon examination.  The examiner is asked to perform all necessary tests and studies, and opine as to whether the Veteran suffers from any psychiatric disorder (to include PTSD) that is separate and distinct from his already service-connected mood disorder, that manifested during, or as a result of, military service.  The Board notes that the Veteran's exposure to in-service combat and injury is not in question.  

A complete rationale must be provided for all opinions offered.  

3.  The AMC should then readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran should be provided with a Supplemental Statement of the Case (SSOC), containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


